Judgment of conviction reversed on the law and a new trial granted. Memorandum: Portions of the charge were prejudicial to defendant. It gave a clear indication of the Judge’s opinion as to the guilt of defendant. Further, the court failed properly to charge as to section 393 of the Code of Criminal Procedure in regard to defendant’s taking the stand. All concur. (Appeal from a judgment of Erie County Court convicting defendant of the crimes of attempted rape, first degree, and assault, second degree.) Present — MeCurn, P. J., Vaughan, Williams, Bastow and Goldman, JJ.